Title: To Thomas Jefferson from John Page, 1[2] January 1792
From: Page, John
To: Jefferson, Thomas


          
            My dear Sir
            Thursdy. Morng. Jany. 13th. [i.e. 12th] 1792
          
          I am infinitely obliged to you and do promise on my sacred word that you shall not be called at the Bank for before the Note can be demanded I will either pay the Money out of my own, or by a Loan at the other Bank, which I will negotiate with some other Person, and in Case of my Death I have the Promise of Mrs. Page who shall be able to fulfill it, that it shall be paid as punctually as if I were alive. I shall also write to my Son to enable me to comply with my Engagements, and to my Brother for a Letter of Credit to some of his Friends here in Case I can not get Remittances from Virga. I can only add that I am your much obliged Friend,
          
            John Page
          
        